Walton, J.
The plaintiff claims that he has an existing right to redeem or re-purchase a parcel of real estate, the legal title to which is now held by the defendant Grant. ■ Since Grant held the title the buildings have been burned, and he recovered therefor $1,750 insurance money. The plaintiff claims not only the right to have the land conveyed to him, but he also claims that Grant must account to him for the insurance money. Can this latter claim be maintained? For if it cannot, it is useless to inquire whether the plaintiff is or is not entitled to a conveyance of the land, as the amount which he admits he must pay for a conveyance of it is four or five times as much as it is worth, now that the buildings have been destroyed; and it is only in case he has a right to the insurance money as well as the land that he asks for *365a decree in his favor. The prayer of his bill is that the defendants may be compelled to convey to him the land, “ and account to him for the insurance money.”
We think he is not entitled to the insurance money. If it be true, as he asserts, that he parted with his title to the property as security for a debt; that he still has a subsisting right to redeem, it; his position would be substantially that of a mortgagor, — certainly it would be no better — and it is well settled that a mortgagor cannot require a mortgagee to account to him for money received for insurance, where there is no contract between them to that effect, and the insurance was procured by the mortgagee for his own benefit, and the premium was paid out of his own money. Cushing v. Thompson, 34 Maine, 496. White v. Brown, 2 Cush. 412. King v. Ins. Co., 7 Cush. 1.

Bill dismissed, with costs.

Appleton, C. J., Babbows, Yibgin, Petebs and Libbey, JJ., concurred.